Citation Nr: 0843798	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
May 1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for hearing loss, tinnitus, hypertension, a skin condition, 
and a right foot condition.

The issues have been re-characterized to comport to the 
evidence of record.

The veteran requested a Board hearing at a local VA office in 
his substantive appeal to the Board, however in a December 
2005 written statement he withdrew his request for a hearing.

In his October 2004 notice of disagreement the veteran 
claimed that he has a skin condition on his right foot, 
however in his December 2005 substantive appeal to the Board, 
the veteran apparently appealed both the issues of 
entitlement to service connection for a skin, and a right 
foot, disability.  Likewise, in numerous statements the 
veteran's representative has indicated that both issues are 
before the Board.  Thus, both the issues of entitlement to 
service connection for skin and right foot disabilities are 
before the Board.  See 38 C.F.R. § 20.202 (2008).







FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has bilateral hearing loss.  

2.  There is no competent medical evidence that the veteran 
currently has tinnitus.

3.  Hypertension was not diagnosed in service or for many 
years thereafter, and there is no competent medical evidence 
that the current hypertension is related to service.

4.  A skin disability was not diagnosed in service or for 
many years thereafter, and there is no competent medical 
evidence that the current skin disability is related to 
service.

5.  A right foot disability was not diagnosed in service or 
for many years thereafter, and there is no competent medical 
evidence that the current right foot disability is related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

5.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February and June 2004, and post-
adjudication notice by letter dated in March 2006.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed bilateral hearing loss 
or tinnitus.  VA's duty to assist doctrine does not require 
that the veteran be afforded a medical examination, however, 
because there is no competent medical evidence that the 
claimed disabilities currently exist.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2008).  

A medical examination was not provided regarding the etiology 
of the claimed hypertension, skin disability, or right foot 
disability.  VA's duty to assist doctrine does not require 
that the veteran be afforded a medical examination, however, 
because there is no medical evidence indicating an 
association between an in-service injury, disease, or event, 
and the claimed hypertension, skin disability, or right foot 
disability or the in-service incurrence of these claimed 
disabilities.  See, McLendon v. Nicholson, 20 Vet. App. at 
82-83; Charles v. Principi, 16 Vet. App. 370; 38 C.F.R. § 
3.159 (c).  

VA has obtained service medical records (SMRs) and assisted 
the veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for Bilateral Hearing Loss and 
Tinnitus  

The veteran seeks service connection for bilateral hearing 
loss and tinnitus disabilities.  He claims that he is 
presently suffering from these disabilities due to exposure 
to noise from the rifle range and road crew and construction 
duties during service without hearing protection.  

The medical evidence of record does not show present 
diagnoses of hearing loss or tinnitus.  The veteran's May 
1963 entrance examination notes that the veteran had moderate 
hearing loss in the right ear in the low frequencies.  His 
April 1965 separation does not note that the veteran had 
hearing loss in either of his ears, but does indicate that 
the veteran's right eardrum was perforated.  

Regardless of whether the veteran had decreased hearing in 
his right ear upon entrance or a perforated right eardrum 
during service, there is no medical evidence of record 
indicating that the veteran has currently been diagnosed 
with, or treated for, hearing loss or tinnitus.  The only 
medical evidence of record relating to the veteran's ears is 
a July 2004 private medical record, which notes that one of 
the veteran's chief complaints was to check his right ear.  
No diagnosis or assessment regarding his hearing or ears was 
made.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
evidence of record, which does not show any current diagnosis 
of, or treatment for, bilateral hearing loss or tinnitus.  
See 38 C.F.R. § 3.385 (2008).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
bilateral hearing loss and tinnitus is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 

B.  Service Connection for Hypertension and Skin and Right 
Foot Disabilities

The veteran seeks service connection for hypertension, a skin 
disability, and a right foot disability.  He claims that he 
began using medication to control his blood pressure in the 
1970s and that his general health was affected by his 
service.  The veteran also claims that the outbreaks on his 
right foot are due to his use of black socks, soap, and 
laundry facilities during service.

Where certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

The record shows that the veteran currently has hypertension, 
a skin disability, and a right foot disability.  A July 2004 
private medical record notes that the veteran was assessed 
with, and prescribed medication for, hypertension.  A 
September 2003 private medical record notes that the veteran 
complained of breaking out and red rashes on his face and 
arms for two weeks.  An assessment of allergic dermatitis was 
made.  A March 2004 private medical record notes that the 
veteran complained that the toenails on his big toes make 
both of his feet hurt and that he had a bunion on his right 
foot.  Assessments of onychomycosis, right foot, swelling of 
the great toes, and bunion, right foot, were made. 

The service medical records are negative for the diagnosis 
of, or treatment for, hypertension and skin and right foot 
disabilities.  Furthermore, the veteran's April 1965 
separation examination notes that clinical evaluation found 
that the veteran had a normal heart, vascular system, skin, 
feet, and lower extremities.  Likewise, on separation the 
veteran's sitting systolic blood pressure was 136 and his 
diastolic blood pressure was 76.  It was not noted that the 
veteran had elevated blood pressure or hypertension.  

Additionally, there is no competent medical evidence of 
record relating the veteran's current hypertension, skin 
disability, or right foot disability to service.

The favorable evidence consists of the veteran's contentions 
that his current hypertension, skin disability, and right 
foot disability are related to service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of hypertension, a skin 
disability, and a right foot disability are more than 30 
years after the veteran was discharged from active service 
and from when his claimed diseases and disabilities occurred.  
The passage of more than 30 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, including those indicating 
that he was treated for hypertension in the 1970s, they do 
not outweigh the medical evidence of record, which shows that 
the veteran's hypertension, skin disability, and right foot 
disability did not develop for many years after service.  Nor 
is there any competent medical evidence of record relating 
the veteran's current diagnoses with injuries, diseases, or 
events during service.  

The first contemporaneous evidence of hypertension of record 
is well after the one-year presumptive period from discharge 
from service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
hypertension, a skin disability, and a right foot disability 
is not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 
38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 







ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for a right foot disability 
is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


